IN THE SUPREME COURT OF TEXAS
                                             ══════════
                                               No. 20-0290
                                             ══════════

                                     AEROTEK, INC., PETITIONER,

                                                     v.


   LERONE BOYD, MICHAEL MARSHALL, JIMMY ALLEN, AND TROJUAN CORNETT,
                            RESPONDENTS

                ══════════════════════════════════════════
                             ON PETITION FOR REVIEW FROM THE
                      COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
                ══════════════════════════════════════════

         JUSTICE BOYD, dissenting.

         No doubt, “the times they are a-changin’.” 1 But this case was decided ninety years ago

when Mrs. Mary Weaver testified that she never signed a deed purportedly conveying her property

to Mrs. Francelene Ida Ward. See Ward v. Weaver, 34 S.W.2d 1093, 1094 (Tex. Comm’n App.

1931, judgm’t affirmed). The deed appeared to be properly signed by Mrs. Weaver, bore a notary’s

certificate of acknowledgement “in regular statutory form,” met all other requirements for

establishing an enforceable conveyance, and was filed in the county records. Id. But Mrs. Weaver

swore under oath that neither she nor anyone authorized to act on her behalf had ever signed the

deed. Id. To counter her denial, Mrs. Ward brought the notary to court, and he testified that he

went to Mrs. Weaver’s home and personally watched her place her signature on the deed, just as




         1
             BOB DYLAN, The Times They Are A-Changin’, on THE TIMES THEY ARE A-CHANGIN’ (Columbia Records
1964).
he confirmed in the notary’s certificate. Id. Mrs. Weaver swore, however, that the notary had never

been in her home and she never signed the deed before him. Id. Despite the evidence of the

recorded deed and the notary’s testimony, the Commission of Appeals agreed that Mrs. Weaver’s

sworn denial created a fact issue that justified submission of the dispute to the jury and supported

the jury’s finding in Mrs. Weaver’s favor. Id. at 1095. This Court agreed as well. See id.

       Now, “back to the future.”2 When a party denies the existence of an enforceable arbitration

agreement, the trial court “shall summarily determine that issue,” T EX. CIV. PRAC. & REM. CODE

§ 171.021(b), by relying on “affidavits, pleadings, the results of discovery, and the stipulations of

the parties,” Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 269 (Tex. 1992). But if these sources

create a material fact issue, the trial court must conduct an evidentiary hearing. Id. In this case,

four Aerotek employees created a material fact issue by submitting sworn declarations asserting

that they never saw or signed Aerotek’s arbitration agreement during their electronic-onboarding

process. After conducting an evidentiary hearing, the trial court believed the employees and denied

Aerotek’s motion to compel arbitration.

       Aerotek’s evidence that the employees saw and signed the arbitration agreement was quite

compelling. In addition to printed copies of the agreement bearing what appear to be computer-

generated stamps recording the dates and times at which each employee electronically signed it,

Aerotek’s program manager testified in great detail regarding the electronic-onboarding process.

As the Court describes, see ante at ___, the program manager’s testimony effectively established

that, because of the way the process was designed and operated, it was physically and




       2
           BACK TO THE FUTURE (Universal Pictures 1985).
                                                           2
technologically impossible for the employees to be hired without having electronically signed the

arbitration agreement.3

         And yet, like Mrs. Weaver, the employees swore under oath that they never saw or signed

the agreement. Their sworn declarations were not, as the Court suggests, “mere argument,” ante

at ___, or “simple denials,” ante at ___. Among other things, the employees swore that:

                  -   They never saw the arbitration agreement until after suit was
                      filed;
                  -   They “did not sign any document, electronically or otherwise,
                      providing [their] agreement to arbitrate claims against Aerotek
                      or any of its customers;”
                  -   They were “not presented with” any such document;
                  -   They were “never told, verbally or in writing,” and were “never
                      presented with any document, electronic or otherwise, that
                      stated” that they were “consenting, would be consenting, would
                      be required to consent, or had consented, to arbitrate any claims
                      against Aerotek or any of its customers;”
                  -   They were “never told anything about arbitration, and no one
                      from Aerotek or any other Defendant ever mentioned arbitration
                      to [them] before this lawsuit was filed;”
                  -   They were “never presented with any document, electronically
                      or otherwise, that mentioned arbitration;”
                  -   None of the documents they “reviewed and agreed to online
                      mentioned arbitration;” and
                  -   The printed copies of the arbitration agreements Aerotek
                      produced were “not one of the terms, conditions, policies and/or
                      procedures of Aerotek that [they] reviewed and agreed to
                      online.”4




         3
           One of the employees asserted in his affidavit that he “was not computer savvy,” and an Aerotek
administrative assistant “went through and signed all [his] paperwork electronically while [he] sat with her.” That
administrative assistant also testified at the hearing, explaining that—although she could not remember this specific
employee—if she helped him complete the electronic-onboarding process as he claims, he too could not have
completed the process without electronically signing the arbitration agreement.
         4
          The fourth employee also swore that the administrative assistant never “mention[ed] an arbitration
agreement as she went through and signed documents electronically for [him].”
                                                              3
       To put things bluntly, someone here testified under oath to facts that cannot be true. Either

the employees were wrong (or lying) when they denied that they ever saw or signed the arbitration

agreement, or Aerotek’s program manager was wrong (or lying) when she described how the

electronic-onboarding process works.

       Under our well-established standard of review, this Court’s assessment of the truth is

irrelevant. By denying Aerotek’s motion to compel arbitration, the trial court impliedly found that

the employees did not knowingly sign the arbitration agreement. See Holt Atherton Indus., Inc. v.

Heine, 835 S.W.2d 80, 83 (Tex. 1992) (explaining that, when findings of fact are not requested or

filed, all findings necessary to support a ruling are implied). Although the existence of a valid

arbitration agreement is a legal question that we review de novo, In re D. Wilson Const. Co., 196

S.W.3d 774, 781 (Tex. 2006); In re Dillard Dep’t Stores, Inc., 186 S.W.3d 514, 515 (Tex. 2006);

J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 227 (Tex. 2003), we must “defer to the trial

court’s factual determinations if they are supported by evidence,” In re Labatt Food Serv., L.P.,

279 S.W.3d 640, 643 (Tex. 2009).

       The Court concludes that the employees’ sworn declarations are legally insufficient to

constitute evidence supporting the trial court’s implied finding. Ante at ___. It reaches this

conclusion not because the declarations are conclusory, internally inconsistent, or otherwise

inadequate or incompetent on their face. To the contrary, they are clear, direct, and as thorough

and specific as they could be if—as the employees swear—they never saw, received, heard about,

reviewed, or signed the arbitration agreement. In the absence of such sworn denials, the trial court

would be required to accept the agreements “as fully proved.” T EX. R. CIV. P. 93(7). But the sworn




                                                     4
denials, on their face, constitute legally sufficient evidence that the employees did not sign the

agreement.

       Nevertheless, the Court holds that, in light of Aerotek’s evidence regarding the electronic-

onboarding process, the sworn denials constitute “no evidence” to support the trial court’s finding.

Ante at ___. Although the Court finds no inadequacies in the sworn declarations themselves, the

Court weighs that evidence against evidence regarding Aerotek’s electronic-onboarding process

and decides that “reasonable people could not differ in concluding that the Employees could not

have completed their hiring applications as they did without signing their” arbitration agreements.

Ante at ___. In short, because the Court believes the program manager’s testimony regarding the

electronic-onboarding process, it concludes that the employees’ “simple denials” constitute no

evidence and must be disregarded. Ante at ___.

       This Court, of course, has no constitutional or other authority to weigh conflicting

evidence. See F.F.P. Operating Partners, L.P. v. Duenez, 237 S.W.3d 680, 693 (Tex. 2007)

(explaining that only “the fact-finder [is] imbued with ‘constitutional authority to weigh

conflicting evidence’” (quoting Volkswagen of Am., Inc. v. Ramirez, 159 S.W.3d 897, 913–14

(Tex. 2004) (Jefferson, C.J., dissenting))). When conducting a factual-sufficiency review, courts

of appeals may engage in a limited form of evidence-weighing, see Sw. Bell Tel. Co. v. Garza, 164

S.W.3d 607, 625, 627 (Tex. 2004), but “this Court does not have jurisdiction to conduct a factual

sufficiency review,” Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003).

Instead, we may only conduct a legal-sufficiency review, in which we “must view the evidence in

the light favorable to the verdict, crediting favorable evidence if reasonable jurors could, and




                                                     5
disregarding contrary evidence unless reasonable jurors could not.” City of Keller v. Wilson, 168

S.W.3d 802, 807 (Tex. 2005).

       When we are conducting a legal-sufficiency review, some limited circumstances may

require us to consider evidence that contradicts the trial court’s factual finding. First, for example,

if evidence that contradicts a finding demonstrates that the evidence supporting the finding is

“incompetent,” we must consider that contrary evidence. Id. at 812–13. This exception applies

when the supporting evidence merely expresses an opinion or legal conclusion that the contrary

evidence conclusively demonstrates is “impossible.” Id. (citing examples of contrary evidence

negating eyewitness’s opinion regarding distances, employee’s opinion regarding course and

scope of employment, and expert’s and lay witnesses’ opinions regarding expert-witness topics).

Second, we cannot “disregard undisputed evidence that allows of only one logical inference.” Id.

at 814. This exception applies most often when the contrary evidence demonstrates “physical facts

that cannot be denied,” so that “reasonable people could not differ in their conclusions.” Id. at

815–16.

       Like Ward v. Weaver, this case may approach those limited circumstances, but it does not

get there. First, the employees’ declarations here do not express mere estimations or opinions.

Instead, they directly and clearly state as factual matters that the employees never saw, received,

heard about, or signed an arbitration agreement when they completed Aerotek’s electronic-

onboarding process. Second, as convincing as Aerotek’s evidence is, it does not establish that the

employees’ assertions are truly impossible. Aerotek’s program manager (who admitted that she is

not an “IT expert”) acknowledged that Aerotek did not design or create the electronic-onboarding




                                                      6
application but instead purchased it from an outside vendor and then “attach[ed]” it to Aerotek’s

system. No one testified on behalf of the vendor who actually created the application.

       Third, and most importantly, the physical and technological “impossibility” that Aerotek’s

evidence purports to establish depends entirely on the veracity of its program manager’s testimony

describing the electronic-onboarding application. The Court accepts as true, for example, not only

the program manager’s description of how the application works, but also her testimony that

               (1) she “helped develop” the application and “managed” its use,
               (2) Aerotek has “exclusively” used that application,
               (3) Aerotek’s hiring process has not changed since the employees
                   used it,
               (4) the application has never suffered glitches that could permit an
                   employee to complete it without signing every document,
               (5) the process is “locked throughout,” and
               (6) once the program records the employees’ information, Aerotek
                   has no ability to change it.

Ante at ___.

       This testimony is not the type of undeniable physical evidence that renders facts

indisputable, and yet the impossibility that Aerotek asserts wholly depends on its veracity. By

denying that they ever saw, received, heard about, or signed the arbitration agreement, the

employees directly contradicted the program manager’s assertions. I do not suggest that her

assertions were untrue, any more than I suggest that the employees’ declarations were untrue. Both

the program manager and the employees were interested witnesses, and only the trial court could

make the credibility determinations necessary to resolve their conflicting testimony. See N. E.

Indep. Sch. Dist. v. Riou, 598 S.W.3d 243, 255 n.50 (Tex. 2020) (“Under any standard of review,

the fact-finder is the sole judge of the credibility of witnesses and the weight to give their

testimony.” (citing Keller, 168 S.W.3d at 819)).


                                                    7
         Although I share the Court’s interest in promoting the “utility of digital contracts,” ante at

___, I don’t agree that we should sacrifice our well-established evidentiary and appellate-review

standards to promote it. The technological advancements that have made it easier for parties to

enter into a contract have also made it easier for parties to manufacture false evidence that they

have done so.5 While the Texas Uniform Electronic Transactions Act addresses the type of

evidence on which a party can rely to establish the existence and validity of an electronically

executed contract, see TEX. BUS. & COM. CODE § 322.009(a), it does not address the competency

or effect of that evidence when confronted with contrary evidence. The Act provides that evidence

of the “efficacy of any security procedure” can establish that an “electronic signature is attributable

to a person,” but it also provides that the “effect” of that evidence must be “determined from the

context and surrounding circumstances . . . and otherwise as provided by law.” Id. § 322.009(b)

(emphases added).

         In other words, the Act makes evidence of the “efficacy of security procedures” sufficient

to establish the validity of an electronic signature, but it does not make that evidence conclusive in

the face of contrary evidence. It does not alter the standards governing the legal sufficiency of

contrary evidence or this Court’s role in reviewing that sufficiency. To the contrary, the Act

expressly and repeatedly provides that a “transaction subject to this chapter is also subject to other

applicable substantive law,” id. § 322.003(d), that “[w]hether an . . . electronic signature has legal



         5
           See, e.g., Nina I. Brown, Deepfakes and the Weaponization of Disinformation, 23 VA. J.L. & TECH. 1, 8
(2020) (describing problems resulting from “deepfake” technology and proposing that, “[t]o be successful, any
solution must balance these disparate factors and account for the fact that the technology—and likely the way it is
used—will continue to evolve”); Michael Finnegann, Hollywood Actor Arrested in Alleged $227-million Ponzi
Scheme, L.A. TIMES (Apr. 6, 2021), https://www.latimes.com/california/story/2021-04-06/hollywood-actor-zach-
avery-ponzi-scheme-arrest (describing allegations that actor defrauded investors by manufacturing fictitious licensing
contracts and emails with HBO, Netflix, and other platforms).
                                                              8
consequences is determined by this chapter and other applicable law,” id. § 322.005(e), and that

the Act “must be construed and applied . . . to facilitate electronic transactions consistent with

other applicable law,” id. § 322.006(1). The Act does not make evidence of an electronic signature

irrebuttable, but instead subjects that evidence to the applicable legal standards that govern the

effect of evidence as in all other cases. In light of the risks that inevitably accompany the rewards

of ever-advancing technology, I would not relax those standards in this case or any other.

       Under our well-established rules, the employees’ sworn denials constitute legally sufficient

evidence to create a fact issue and support the trial court’s implied finding that the employees did

not execute the arbitration agreements. See Ward, 34 S.W.2d at 1095. Regardless of whether we

agree with that implied finding, our standard of review requires that we accept it.

       The times will always be a-changin’, but sometimes, the more things change, the more they

stay the same. Or, at least, they should. I would affirm the court of appeals’ judgment, which

properly adheres to our appellate standard of review and defers to the trial court’s finding based

on legally sufficient evidence. Because the Court does not, I respectfully dissent.




                                                      _____________________
                                                      Jeffrey S. Boyd
                                                      Justice

Opinion delivered: June 28, 2021




                                                     9